Title: From George Washington to Caleb Low, 25 September 1780
From: Washington, George
To: Low, Caleb


                        

                            
                            Sir
                            Hd Qrs Robinson’s House 25 Sepr 1780, 1/2 after 7 OClock P.M.
                        
                        You will be pleased to march early to morrow morning with all the Militia under your command & proceed to
                            the Landing opposite West point. You will send an Officer on to this place by whom You will receive further orders.
                        Colo. Gouvion, the Bearer of this, will apply to you for an Officer & a small party of Men. These You
                            will furnish. I am Sir, with esteem Yr Most Ob. St.
                        
                            G. W.
                        
                    